

115 HRES 206 IH: Recognizing Girl Scouts of the United States of America on its 105th birthday and on the 100th anniversary of the Girl Scout Cookie Program.
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 206IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Mr. Carter of Georgia (for himself, Mrs. McMorris Rodgers, Mrs. Watson Coleman, Ms. Wasserman Schultz, Ms. Sinema, Ms. Kaptur, Mr. Arrington, Mr. Ted Lieu of California, Ms. Moore, Mr. Jody B. Hice of Georgia, Ms. Esty, and Ms. Tenney) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing Girl Scouts of the United States of America on its 105th birthday and on the 100th
			 anniversary of the Girl Scout Cookie Program.
	
 Whereas, for over a century, Girl Scouts of the United States of America has inspired millions of girls to lead with courage, confidence, and character;
 Whereas the Girl Scout movement began on March 12, 1912, when Juliette Daisy Gordon Low, a native of Savannah, Georgia, organized a group of 18 girls and provided them with the opportunity to develop physically, intellectually, socially, and spiritually;
 Whereas, through the Girl Scout Leadership Experience, girls develop skills and learn lessons that will serve them throughout their lifetime, assisting them to contribute to their communities and make the world a better place;
 Whereas the Girl Scout Leadership Experience helps girls develop a solid foundation in leadership through core programs in science, technology, engineering, and math (STEM), environmental stewardship, healthy living, financial literacy, and global citizenship;
 Whereas, from humble beginnings as a way for Girl Scout troops to finance activities, the Girl Scout Cookie Program, which is in its 100th year, has evolved into the most powerful and successful financial literacy tool in the world for girls;
 Whereas the Girl Scout Cookie Program teaches 5 essential skills— (1)goal setting;
 (2)decisionmaking; (3)money management;
 (4)people skills; and (5)business ethics;
 Whereas Girl Scouts have demonstrated their exemplary leadership and philanthropic spirit by using cookie earnings to do remarkable things within their communities that reflect the important mission of Girl Scouts;
 Whereas Girl Scouts consistently drive positive change in their communities, thanks in part to the cookie sale, doing what they can to make the world a better place;
 Whereas Girl Scout participation has been instrumental in working to develop female leaders in government, business, and public service;
 Whereas virtually every female astronaut who has flown in space is a Girl Scout alumna, as are a majority of female CEOs;
 Whereas 57 percent of female Members of Congress, 76 percent of women in the Senate, and 80 percent of female governors were Girl Scouts;
 Whereas, while Girl Scouts has evolved over the years, the fundamental experience of being a part of Girl Scouts connects generations of women;
 Whereas, today, more than 59,000,000 United States women are Girl Scout alumnae and 2,700,000 girls and adult volunteers are active members;
 Whereas Girl Scouts provides a safe and enriching environment in which girls feel supported in pursuit of their dreams, whether those dreams are educational, entrepreneurial, cultural, civic, corporate, or environmental; and
 Whereas Girl Scouts connects girls to a world of possibilities in a positive and inclusive girl-led environment, where girls are inspired to discover their passions and empowered to reach their full potential: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the remarkable impact that 105 years of Girl Scouts has had on life in our communities, the United States, and the world;
 (2)recognizes Girl Scouts for 100 years of girls learning financial literacy through the iconic Girl Scout Cookie Program; and
 (3)joins Girl Scouts of the United States of America in working to ensure that all girls get the support and tools they need to succeed and become future leaders of the United States.
			